DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 8, 11 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claim 8 and 15) recite: “a first instance of execution”.  The examiner is unclear what is being executed.

Claim 1 recites the limitation "the first memory".  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 (similarly 11 and 18) recites the limitation "the update".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zygmuntowicz et al. (Pub 20120030672) (hereafter Zyg).

As per claim 1, Zyg teaches:
A system to create managed virtual appliances, comprising: 
a computing device comprising a processor and a memory; ([Paragraph 2], "Platform-as-a-Service" (also commonly referred to as "PaaS") generally describes a 
an assembler stored in the first memory that, when executed by the processor, causes the computing device to at least create a virtual machine image; and 
the virtual machine image comprising: 
an operating system; 
a container orchestration service configured to host an instance of an application image; and 
([Paragraph 5], In response to the request (or alternatively, in a pre-processing phase) the cloud computing platform provider composes a virtual machine disk image comprising (i) at least one installed server providing a service accessible to the web application (e.g., MySQL database), (ii) a runtime environment configured to deploy the web application (e.g., Apache Tomcat server), (iii) a controller component configured to a receive the web application, bind the service to the web application and package the web application into a deployment package; (iv) a deployment agent component configured to receive the deployment package from the controller component and deploy the web application into the runtime environment, (v) a router component 
a configuration service configured to at least: 
install a management agent in response to a first boot of the virtual machine; and 
configure the management agent to download and install the application image, wherein the management agent downloads and installs the application image in response to a first instance of execution. ([Paragraph 25], alternative embodiments may submit web application in step 306 by providing a reference to download or otherwise access the web application, for example, by providing a uniform resource locator ("URL"), Git repository or other similar reference to web application. [Paragraph 37], During its execution, the shell script instructs the guest operating system to download, configure and install cloud computing environment components such as base services 128, service provisioner 130, address and discovery layer 132, cloud 

As per claim 5, rejection of claim 1 is incorporated:
Zyg teaches wherein the assembler causes the computing device to create the virtual machine image in response to receipt of a command to create the virtual machine image. ([Paragraph 5], One method, according to an embodiment, delivers the cloud computing environment as a self-contained virtual machine disk image configured to launch in a virtualization environment. According to the method, a cloud computing platform provider first receives a request for the cloud computing environment. In response to the request (or alternatively, in a pre-processing phase) the cloud computing platform provider composes a virtual machine disk image comprising (i) at least one installed server providing a service accessible to the web application (e.g., MySQL database), (ii) a runtime environment configured to deploy the web application (e.g., Apache Tomcat server), (iii) a controller component configured to a receive the web application, bind the service to the web application and package the web application into a deployment package; (iv) a deployment agent component configured to receive the deployment package from the controller component and deploy the web application into the runtime environment, (v) a router component configured to route web application requests to the runtime environment, and (vi) an address and discovery layer component configured to propagate messages among the server, runtime environment, controller component, deployment agent component and router component. In response to the request, the cloud computing platform provider provides the virtual machine disk image.)

As per claim 6, rejection of claim 1 is incorporated:
wherein the assembler further causes the computing device to create a uniform resource locator (URL) from which the virtual machine image can be retrieved.  ([Paragraph 37], cloud computing platform provider 108 may communicate with IaaS service provider 625 to request the provisioning and launching of a virtual machine instance with a default virtual disk image within IaaS platform 645 (for example, containing a guest operating system such as Linux). As part of the provisioning process of the virtual machine instance, cloud computing platform provider 108 may upload a shell script (or any other type of script executable by the default operating system) in to the virtual machine instance that executes upon an initial booting of the virtual machine instance. During its execution, the shell script instructs the guest operating system to download, configure and install cloud computing environment components such as base services 128, service provisioner 130, address and discovery layer 132, cloud controller 134, router 136, and health manager 138, runtime environment 430, and deployment engine 428, thereby composing microcloud 600 during an initial boot process of the provisioned virtual machine image. For example, in one embodiment, the shell script contains certain URLs corresponding to the components (and any additional data and configuration information) such that the components may be downloaded, for example, from a "blobstore" (binary large object store) or are otherwise available at cloud computing platform provider 108 or at any other networked location designated by the shell script. In yet another embodiment, a user can provide a more scalable cloud computing environment by launching multiple virtual machine instances of microcloud 600. In such an embodiment, the user may designate one virtual machine instance as a primary instance and configure each of the 

As per claim 7, rejection of claim 1 is incorporated:
Zyg teaches wherein the application image comprises a plurality of containers managed by the container orchestration service. ([Paragraph 5], In response to the request (or alternatively, in a pre-processing phase) the cloud computing platform provider composes a virtual machine disk image comprising (i) at least one installed server providing a service accessible to the web application (e.g., MySQL database), (ii) a runtime environment configured to deploy the web application (e.g., Apache Tomcat server), (iii) a controller component configured to a receive the web application, bind the service to the web application and package the web application into a deployment package; (iv) a deployment agent component configured to receive the deployment package from the controller component and deploy the web application into the runtime environment, (v) a router component configured to route web application requests to the runtime environment, and (vi) an address and discovery layer component configured to propagate messages among the server, runtime environment, controller component, deployment agent component and router component. In response to the request, the cloud computing platform provider provides 

As per claims 8, 12 and 14, these are method claims corresponding to the system claims 1, 6 and 7.  Therefore, rejected based on similar rationale.

As per claims 15, 19 and 20, these are non-transitory computer-readable medium claims corresponding to the system claims 1, 6 and 7.  Therefore, rejected based on similar rationale.

As per claim 13, rejection of claim 8 is incorporated:
Zyg teaches wherein creating the virtual machine image further comprises inserting a manifest file in the virtual machine image, the manifest file specifying configuration settings used by the management agent to configure the application image in response to installation of the application image.  ([Paragraph 18], In the embodiment of FIG. 2A, service provisioner 130 maintains a shim or similar 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyg in view of Hebert et al. (Pub 20150142878) (hereafter Hebert).


As per claim 2, rejection of claim 1 is incorporated:
However, Zyg does not explicitly disclose wherein the management agent is further configured to at least: 
determine that an update for the application image is available from an update service; 
retrieve the update for the application image from the update service; and 
install the update for the application image.
Hebert teaches wherein the management agent is further configured to at least: 
determine that an update for the application image is available from an update service; 
retrieve the update for the application image from the update service; and 
install the update for the application image. ([Paragraph 80], FIG. 7 illustrates the building/updating of an application, according to one or more embodiments. Once the application is built or updated, the newly formed/updated application is saved and stored for later use.  [Paragraph 85], The newly created/updated application is presented for approval at 750. Such approval can be obtained by submitting the created/updated application to a system administrator. Upon approval, in element 760, the newly created /updated application is saved to the image store (either as a new application image or as a copy of the changed portions only). In order to save the new /updated application, a process can be executed from inside the container environment to send a command to the server module and/or compute node to save the new /updated application image. In some cases, the combined environment template and application image are saved as one template.  [Paragraph 108], In element 1040, the application is initiated, configured, and executed within the container. The application can be configured within the container using the instructions that are included in the received job. Such instructions may reference an application image that may have been previously generated and/or updated.  The application image may be stored and retrievable from an application catalog (which may be stored locally or in other storage databases). The necessary parameters and configuration files may be used to implement the application within the container.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings Zyg wherein a virtual machine image is created comprising an OS, application, management agent is installed during initial boot of the virtual machine and application is downloaded and 

As per claim 3, rejection of claim 2 is incorporated:
Hebert teaches wherein the management agent is further configured to send a notification to a previously specified user in response to the determination that the update for the application image is available from the update service. ([Paragraph 80], FIG. 7 illustrates the building/updating of an application, according to one or more embodiments. Once the application is built or updated, the newly formed/updated application is saved and stored for later use.  [Paragraph 85], The newly created/updated application is presented for approval at 750. Such approval can be obtained by submitting the created/updated application to a system administrator. Upon approval, in element 760, the newly created /updated application is saved to the image store (either as a new application image or as a copy of the changed portions only). In order to save the new /updated application, a process can be executed from inside the container environment to send a command to the server module and/or compute node to save the new /updated application image. In some cases, the combined environment template and application image are saved as one template.  [Paragraph 108], In element 1040, the application is initiated, configured, and executed within the container. The application can be configured within the container using the instructions that are included in the received job. Such instructions may reference an 

As per claim 4, rejection of claim 2 is incorporated:
Hebert teaches wherein the management agent is further configured to: 
determine that the update is approved for installation in response to a determination that the update for the application image is available from the update service, wherein retrieval of the update occurs in response to a determination that the update is approved for installation. ([Paragraph 80], FIG. 7 illustrates the building/updating of an application, according to one or more embodiments. Once the application is built or updated, the newly formed/updated application is saved and stored for later use.  [Paragraph 85], The newly created/updated application is presented for approval at 750. Such approval can be obtained by submitting the created/updated application to a system administrator. Upon approval, in element 760, the newly created /updated application is saved to the image store (either as a new application image or as a copy of the changed portions only). In order to save the new /updated application, a process can be executed from inside the container environment to send a command to the server module and/or compute node to save the new /updated application image. In some cases, the combined environment template and application image are saved as one template.  [Paragraph 108], In element 1040, the application is initiated, configured, and executed within the container. 

As per claims 9-11, these are method claims corresponding to the system claims 2-4.  Therefore, rejected based on similar rationale.

As per claims 16-18, these are non-transitory computer-readable medium claims corresponding to the system claims 2-4.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG U KIM/Primary Examiner, Art Unit 2196